Citation Nr: 1751958	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  17-11 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression.

2.  Entitlement to service connection for a malignant neoplasm, left breast, to include as a result of exposure to contaminated water at Camp Lejeune, North Carolina.

3.  Entitlement to service connection for a right ankle disability.

4.  Entitlement to service connection for a right hip disability, to include as a result of a right ankle disability.

5.  Entitlement to service connection for a lumbar spine disability, to include as a result of a right ankle disability.



ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1962 to June 1966.  He had service at Camp Lejeune, North Carolina, from May 1962 to June 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues of entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression, and for a malignant neoplasm, left breast, to include as a result of exposure to contaminated water at Camp Lejeune, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A right ankle disorder was not manifest during service; arthritis was not manifest within one year of active service discharge; and, the preponderance of the evidence fails to establish that a present disability is etiologically related to service.

2.  A right hip disorder was not manifest during service; arthritis was not manifest within one year of active service discharge; and, the preponderance of the evidence fails to establish that a present disability is etiologically related to service.

3.  A lumbar spine disorder was not manifest during service; arthritis was not manifest within one year of active service discharge; and, the preponderance of the evidence fails to establish that a present disability is etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  

The Veteran has not been provided a VA examination to address his service connection claims for right ankle, right hip, or lumbar spine disabilities.  However, as will be addressed below, there is no evidence of a right ankle, right hip, or lumbar spine injury in service.  Nor has the Veteran identified any specific injury, disease, or event in service such that further VA action could assist him in substantiating these claims.  He has only vaguely asserted that these problems are related to service.  For these reasons, an examination is not required.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (a VA examination is not required to when there is no credible evidence establishing an event, injury, or disease in service).

The Veteran has not raised any issue with the duty to notify or duty to assist as to the issues on addressed in this decision.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Certain chronic diseases, including arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Arthritis, diabetes mellitus, and hypertension are qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2016).

The Veteran contends that he has right ankle, right hip, and lumbar spine disabilities as a result of active service.  Service treatment records show he sustained a left ankle injury in service, but the available records are negative for complaint, treatment, or diagnosis related to right ankle, right hip, or lumbar spine disorders.  The Veteran's May 1966 separation examination revealed a normal clinical evaluation of the spine and lower extremities.  

In an April 2013 report the Veteran's private chiropractor stated that the Veteran had sustained a right lateral ankle injury in service and treated for torn ligaments and tendons with avulsion.  It was noted that he had present residuals that were permanent and a progression of his in-service injury.  It was additionally noted that he walked with a limp as a result of his right ankle disability and that he had developed right hip and lumbar spine disabilities secondary to that disability.  

The April 2013 statement holds no probative value.  Significantly, this examination was conducted without access to the Veteran's claims file or medical records.  Such a failure is not necessarily fatal.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295   (2008) (finding the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and has sound reasoning for the conclusion). Service treatment records document an injury to the left ankle not the right ankle, which would have been evident had the chiropractor been able to review the file.  Accordingly, the finding that the Veteran has the residuals of an in-service right ankle injury is unfounded.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual predicate is of no probative value); see also Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006).

Based the evidence of record, the Board finds no evidence that right ankle, right hip, or lumbar spine disabilities were manifest during active service and no evidence that arthritis to the joints were manifested within a year of service discharge.  The preponderance of the evidence also fails to establish that the present disabilities are etiologically related to service.  There is no probative evidence of right ankle, right hip, or lumbar spine disabilities for many years after service.

Consideration has also been given to the Veteran's personal assertion that he has right ankle, right hip, and lumbar spine disabilities related to active service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The disabilities at issue, including arthritis and erectile dysfunction, are not conditions that are readily amenable to lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board acknowledges that the Veteran is competent to report observable symptoms, but there is no indication that he is competent to etiologically link any such symptoms to a current diagnosis.  He is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating such disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Moreover, as indicated, the Veteran has only provided a vague assertion of how his disabilities are related to service.  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  

In conclusion, the Board finds that service connection for right ankle, right hip, and lumbar spine disabilities is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against these claims.


ORDER

Entitlement to service connection for a right ankle disability is denied.

Entitlement to service connection for a right hip disability, to include as a result of a right ankle disability, is denied.

Entitlement to service connection for a lumbar spine disability, to include as a result of a right ankle disability, is denied.


REMAND

The Board finds that additional development is required for the Veteran's service connection claims for an acquired psychiatric disorder, to include anxiety and depression, and for a malignant neoplasm, left breast, to include as a result of exposure to contaminated water at Camp Lejeune.  These matters were not addressed by VA examination.  

Although a May 2013 private psychologist provided diagnoses of anxiety and depressive disorders and found the Veteran's symptoms of anxiety were as likely as not exacerbated by his military service, no specific rationale was provided for the opinion.  An April 2013 statement from a private chiropractor noted a provisional diagnosis of posttraumatic stress disorder, but noted the diagnosis had been referred to an appropriate licensed mental health care professional.  The April 2013 report also noted the Veteran's left breast carcinoma more likely than not developed as a result of his exposure to contaminated water at Camp Lejeune.  It was noted that the incidence of breast cancer among males who served at Camp Lejeune was markedly disproportionate to males in the general public; however, no specific medical or scientific studies as to this matter were cited.  

The Board notes that breast cancer is not an identified disease recognized by VA as associated with exposure to contaminated water at Camp Lejeune.  See 38 C.F.R. §§ 3.307, 3.309 (2016).  However, even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Therefore, the Board finds that additional development is required.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Board finds VA medical examinations are required.  Prior to any examination, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.

2.  Schedule the Veteran for an appropriate VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has a present acquired psychiatric disorder  disability that:

a. had its onset in service, 
b. is etiologically related to his active service. 

The examiner must acknowledge review of the pertinent evidence of record, including the April 2013 and May 2013 private medical opinions.  All necessary tests and studies should be conducted.  

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  Obtain a VA medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left breast carcinoma:

a. had its onset in service, or
b. is etiologically related to his active service, to include as a result of exposure to contaminated water at Camp Lejeune.

The examiner must acknowledge review of the pertinent evidence of record, including the April 2013 private medical opinion.  All necessary examinations, tests, and studies should be conducted.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

4.  Thereafter, the AOJ should address the issues remaining on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


